United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Phoenix, AZ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1571
Issued: May 6, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On June 20, 2013 appellant filed a timely application for review of the March 4, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
traumatic injury claim. The Board docketed the appeal as No. 13-1571.
The Board, having duly considered the matter, notes that on December 11, 2012
appellant, then a 60-year-old tax examining assistant, stated that on November 15, 2012 she
sustained traumatic injuries to her buttocks, lower back and left hip area when, while sitting in
her chair at her computer, she dropped something and that when she reached down to pick it up
her chair went out from underneath her and she landed on her left buttocks, lower back and hip.
By letter dated February 1, 2013, OWCP informed appellant that further information was
needed to support her claim and it provided her 30 days to submit such evidence. On March 4,
2013 appellant submitted a February 20, 2013 form report wherein Dr. Donald Cunningham, an
osteopath, indicated that on that date he treated appellant for lumbar spinal pain and left hip pain.
In a progress report from the same examination, Dr. Cunningham noted that appellant was being
seen for a new injury and noted that a chair slid out from under her at work on November 15,
2012 and that she fell and landed on her buttocks and left hip. Appellant completed a portion of
this form describing the February 20, 2013 work incident. On March 4, 2013 she also submitted

results of February 20, 2013 imaging reports. Dr. William R. Hearter, a Board-certified
radiologist, determined that the radiological examination of the left hip was a normal
examination and Dr. Sandra R. Schimel, a Board-certified radiologist, found degenerative
changes of the lumbar spine with slight interval progression.
By decision dated March 4, 2013, OWCP denied appellant’s claim for the reason that she
had not established that the event occurred as described. It also noted that appellant had not
submitted medical evidence that established a medical diagnosis in connection with the alleged
incident.
The Board notes that, although OWCP indicated in its March 4, 2013 decision that no
medical evidence had been received, the case record substantiates that OWCP received medical
reports on the date of the March 4, 2013 decision that were not reviewed in the decision.
Whether OWCP receives relevant evidence on the date of the decision or several days before,
such evidence must be considered.1 As the Board’s decisions are final as to the subject matter
appealed, it is crucial that all evidence relevant to the subject matter of the claim properly
submitted to OWCP be reviewed and addressed.2 Accordingly, the case is remanded for a proper
review of the evidence and, following any necessary further development, the issuance of an
appropriate final decision.3

1

J.I., Docket No. 12-1062 (issued December 12, 2012); William McKennon, 51 ECAB 145 (1999).

2

See Yvette N. Davis, 55 ECAB 475 (2004); see also William A. Couch, 41 ECAB 548 (1990) (OWCP did not
consider new evidence received four days prior to the date of its decision).
3

The record contains a July 3, 2013 decision wherein OWCP reviewed appellant’s case on the written record.
The hearing representative determined that appellant had established an employment incident. However, after
reviewing the medical evidence, OWCP determined that appellant had not met her burden of proof in establishing
that any diagnosed condition was causally related to the accepted incident. Accordingly, OWCP affirmed the
March 4, 2013 as modified. The Board and OWCP cannot simultaneously exercise jurisdiction over the same issue.
See 20 C.F.R. § 501.2(c)(3). An OWCP decision issued while the Board has jurisdiction over the matter in dispute
is null and void. See Lawrence Sherman, 55 ECAB 35 (2004); Russell E. Lerman, 43 ECAB 770 (1992);
Douglas E. Billings, 41 ECAB 880 (1990). Because OWCP issued its July 3, 2013 decision after the Board had
obtained jurisdiction, that decision is null and void.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 4, 2013 is set aside and this case is remanded for further
action consistent with this order of the Board.
Issued: May 6, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

